          Case 1:19-cv-00404-TNM Document 3 Filed 02/15/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NAYDA ALVAREZ, et al.,                       )
                                             )
                       Plaintiffs,           )
                                             )
v.                                           ) Civil Action No. 19-cv-404
                                             )
DONALD TRUMP, et al.,                        )
                                             )
                       Defendants.           )
                                             )

                                     CERTIFICATE LCvR 26.1

        Certificate required by LCvR 26.1 of the Local Rules of the United States District Court

for the District of Columbia:

        I, the undersigned, counsel of record for plaintiff Frontera Audubon Society, certify that

to the best of my knowledge and belief, the following are parent companies, subsidiaries,

affiliates, or companies which own at least 10% of the stock of plaintiff which have any

outstanding securities in the hands of the public: None.

        These representations are made in order that judges of this Court may determine the need

for recusal.

                                             Respectfully submitted,

                                             /s/ Michael T. Kirkpatrick
                                             Allison M. Zieve (DC Bar No. 424786)
                                             Michael T. Kirkpatrick (DC Bar No. 486293)
                                             Scott L. Nelson (DC Bar No. 413548)
                                             Rebecca Smullin (DC Bar No. 1017451)
                                             Public Citizen Litigation Group
                                             1600 20th Street NW
                                             Washington, DC 20009
                                             (202) 588-1000

                                             Counsel for Plaintiffs
February 15, 2019



                                                1
